DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice on Prior Art Rejections
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continuation Application
3.	This application is a continuation application of U.S. Application 15/695,796, filed 09/05/2017, now U.S. Patent # 10,507,775. See MPEP §201.07. In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application. Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application. Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicant(s) desire the information to be printed on a patent issuing from this application. See MPEP §609.02 A. 2. Finally, Applicant(s) are reminded that the prosecution history of the Parent Application is relevant in this application. See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 

Status of Claims
4.	This Office Action is in response to the Applicant's application filed November 15, 2019. Claims 2-21 are presently pending and are presented for examination. The examiner notes that the examined claims are not rejected under nonstatutory double patenting because they are patentably distinct from the claims in the patented application above. In particular, the claims do not include “a given value that reflects a likely level of user satisfaction with the adjustable component that is indicated by the given inputs”.

Claim Rejections - 35 USC § 102

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6. 	Claims 2-21 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Chen et al, US 2018/0134116, hereinafter referred to as Chen.


Regarding claim 2, Chen discloses a computer-implemented method comprising: 
(See at least ¶ 38, “The pattern recognition component 302 can be employed to identify occupants, collect facial expression information that can be analyzed by the comfort model component 116 to assess state of occupant(s), e.g., tired, hot, cold, sleepy, alert, sad, happy, nervous, stressed, etc. Based on such determination or inference, the comfort model component 116 can generate recommendations to the comfort controller component 120 to adjust vehicle environment”) (See at least ¶ 39, “The system 100 can continually monitor occupant state, context and comfort levels and dynamically adjust environmental conditions. For instance, if the rear passengers fall asleep, the comfort controller component 120 can raise temperature in the rear, reduce lighting, reduce volume of music, decline seats, etc. to facilitate sound sleeping comfort”), (See at least ¶ 41, “data collected from body sensors can indicate an occupant's current body condition which can impact his/her feelings in connection with driving contextual parameters. The system 100 can factor such contextual data ( e.g., prior and current state and/or context) to adjust vehicle environmental conditions to facilitate comfort”), (the examiner interprets one or more particular inputs equivalent to monitor occupant state).
providing the one or more particular inputs to a machine learning-trained model that, for one or more given inputs (See at least ¶ 52, “At 1306 the sensed information and occupant context information are analyzed using a trained machine learning system (e.g., comfort model component 116).”), (See at least fig 7, ¶ 43, “With reference to FIG. 7, an architecture 700 for training a comfort model 710 is shown. Body and contextual sensors data 710 and driver's actions data regarding car facilities with pre and post facility status 712 are utilized to construct training samples 714. Thereafter, a build 716 is performed to generate a comfort inference model 718 using traditional machine learning”), is trained to output a given value that reflects a likely level of user satisfaction with the adjustable component that is indicated by the given inputs (See at least ¶ 53, “At 1308 a determination is made regarding whether or not the occupant is comfortable. For example, a comfort index can be utilized to assess whether the occupant is comfortable or if comfort can be improved upon”); 
receiving, from the machine learning-trained model, a particular value that reflects the likely level of user satisfaction with the adjustable component that is indicated by the one or more particular inputs (See at least ¶ 33, “comfort model component 116 can be an explicitly and/or implicitly trained machine learning component trained to determine and/or infer level of occupant comfort and can determine and/or infer adjustments to environment of the vehicle to facilitate occupant comfort.”), (See at least ¶ 42, “FIGS. 7 and 8 illustrate example architectures that facilitate training comfort model(s) and vehicle facility adjustment in accordance with embodiments described herein. A continuous comfort index rather than conventional notion of simplistic comfort/un-comfort is in more accordance with nature of a human's feeling regarding comfort. A continuous comfort index allows for a better occupant experience by allowing for improving upon degree of comfort. For example, the system 100 can suggest adjusting the air conditioning (AC) from 28C to 26C in order to improve one's comfort index from 0.8 to 0.9”); and 
using the particular value that reflects the likely level of user satisfaction with the adjustable component to (i) automatically propose a design change to the adjustable component to improve the user satisfaction (See at least ¶ 25, “The subject disclosure is directed to computer processing systems, computer-implemented methods, apparatus and/or computer program products that facilitate efficiently and automatically ( e.g., without direct human involvement) regulating vehicle environmental conditions utilizing machine learning to help achieve occupant comfort”), or (ii) automatically suggest a further adjustment to the configuration of the adjustable component to improve the user satisfaction (See at least ¶ 39, “Based on the inference or determination, the comfort model component can direct the comfort controller component 120 to adjust environmental conditions ( e.g., seat position, seat temperature, blower intensity, zone temperature, zone moisture level, zone noise level, music volume, zone lighting, massage, window tint, visor position, heads-up display, entertainment, wireless signal strength, video, entertainment choices, headset volume, display features, etc.) in respective zones to facilitate occupant comfort in each zone… The system 100 can continually monitor occupant state, context and comfort levels and dynamically adjust environmental conditions. For instance, if the rear passengers fall asleep, the comfort controller component 120 can raise temperature in the rear, reduce lighting, reduce volume of music, decline seats, etc. to facilitate sound sleeping comfort.”), (The examiner interprets further adjustment to the configuration of the adjustable component equivalent to dynamically adjust environmental conditions so the systems are continuously further adjusting to improve the user satisfaction).

Regarding claim 3, Chen discloses the method of claim 2, wherein the adjustable component is a car seat (See at least ¶ 39, “the comfort model component can direct the comfort controller component 120 to adjust environmental conditions e.g., seat position, seat temperature…the comfort controller component 120 can adjust each zone respectively to facilitate occupant comfort, e.g., configure seat positions based passenger preferences and context”).

Regarding claim 4, Chen discloses the method of claim 2, wherein the model is trained to output the given value further based on sensor data that is collected about the user (See at least ¶ 39, “The system 100 can continually monitor occupant state, context and comfort levels and dynamically adjust environmental conditions. For instance, if the rear passengers fall asleep, the comfort controller component 120 can raise temperature in the rear, reduce lighting, reduce volume of music, decline seats, etc. to facilitate sound sleeping comfort”), (See at least ¶ 41, “data collected from body sensors can indicate an occupant's current body condition which can impact his/her feelings in connection with driving contextual parameters. The system 100 can factor such contextual data ( e.g., prior and current state and/or context) to adjust vehicle environmental conditions to facilitate comfort”).

Regarding claim 5, Chen discloses the method of claim 2, comprising providing a representation of the further adjustment to the user (See at least ¶ 34, “The comfort model component 116, based on the analyses, can output one or more recommendations that can be
utilized by the comfort controller component 120 to adjust environmental conditions of the vehicle to facilitate achieving occupant comfort. For example, the comfort model component 116, based on occupant context information regarding just completing hot yoga, having elevated body temperature, being under some stress and in a slight rush, can generate an inference that the occupant will need a cooler cabin temperature than normal in order to be quickly cooled down and feel comfortable”), (The examiner interprets a providing representation equivalent to generate an inference. There is not definition in the specification about what type of representation the applicant refers to. Under a broadest reasonable interpretation, words of the claim must be given their plain meaning).

Regarding claim 6, Chen discloses the method of claim 2, comprising automatically adjusting the configuration of the adjustable component using the further adjustment (See at least ¶ 39, “Based on the inference or determination, the comfort model component can direct the comfort controller component 120 to adjust environmental conditions ( e.g., seat position, seat temperature, blower intensity, zone temperature, zone moisture level, zone noise level, music volume, zone lighting, massage, window tint, visor position, heads-up display, entertainment, wireless signal strength, video, entertainment choices, headset volume, display features, etc.) in respective zones to facilitate occupant comfort in each zone… The system 100 can continually monitor occupant state, context and comfort levels and dynamically adjust environmental conditions. For instance, if the rear passengers fall asleep, the comfort controller component 120 can raise temperature in the rear, reduce lighting, reduce volume of music, decline seats, etc. to facilitate sound sleeping comfort.”), (The examiner interprets further adjustment to the configuration of the adjustable component equivalent to dynamically adjust environmental conditions so the systems are continuously further adjusting to improve the user satisfaction).

Regarding claim 7, Chen discloses the method of claim 2, wherein the further adjustment is suggested in real time to the user providing the one or more particular inputs (See at least ¶ 42, “A conventional comfort/ un-comfort based approach cannot accomplish such real-time automated refinement to facilitate occupant comfort.”), (The examiner notes that the adjustment is suggested in real time is found, either expressly or inherently described in the prior art).

Regarding claim 8, Chen discloses the method of claim 2, wherein the design change is automatically proposed using a generative design process (See at least ¶ 25, “The subject disclosure is directed to computer processing systems, computer-implemented methods, apparatus and/or computer program products that facilitate efficiently and automatically ( e.g., without direct human involvement) regulating vehicle environmental conditions utilizing machine learning to help achieve occupant comfort”), (The examiner interprets a generative design process equivalent to the adjustment of component’s features in a vehicle to provide comfort. There is not definition in the specification about what a generative design process is. Under a broadest reasonable interpretation, words of the claim must be given their plain meaning).

Regarding claim 9, Chen discloses a non-transitory computer readable storage medium storing instructions executable by a data processing apparatus and upon such execution cause the data processing apparatus to perform operations comprising: 
determining that a user has provided one or more particular inputs to adjust a configuration of an adjustable component (See at least ¶ 38, “The pattern recognition component 302 can be employed to identify occupants, collect facial expression information that can be analyzed by the comfort model component 116 to assess state of occupant(s), e.g., tired, hot, cold, sleepy, alert, sad, happy, nervous, stressed, etc. Based on such determination or inference, the comfort model component 116 can generate recommendations to the comfort controller component 120 to adjust vehicle environment”) (See at least ¶ 39, “The system 100 can continually monitor occupant state, context and comfort levels and dynamically adjust environmental conditions. For instance, if the rear passengers fall asleep, the comfort controller component 120 can raise temperature in the rear, reduce lighting, reduce volume of music, decline seats, etc. to facilitate sound sleeping comfort”), (See at least ¶ 41, “data collected from body sensors can indicate an occupant's current body condition which can impact his/her feelings in connection with driving contextual parameters. The system 100 can factor such contextual data ( e.g., prior and current state and/or context) to adjust vehicle environmental conditions to facilitate comfort”), (the examiner interprets one or more particular inputs equivalent to monitor occupant state).
providing the one or more particular inputs to a machine learning-trained model that, for one or more given inputs (See at least ¶ 52, “At 1306 the sensed information and occupant context information are analyzed using a trained machine learning system (e.g., comfort model component 116).”), (See at least fig 7, ¶ 43, “With reference to FIG. 7, an architecture 700 for training a comfort model 710 is shown. Body and contextual sensors data 710 and driver's actions data regarding car facilities with pre and post facility status 712 are utilized to construct training samples 714. Thereafter, a build 716 is performed to generate a comfort inference model 718 using traditional machine learning”), is trained to output a given value that reflects a likely level of user satisfaction with the adjustable component that is indicated by the given inputs (See at least ¶ 53, “At 1308 a determination is made regarding whether or not the occupant is comfortable. For example, a comfort index can be utilized to assess whether the occupant is comfortable or if comfort can be improved upon”); 
receiving, from the machine learning-trained model, a particular value that reflects the likely level of user satisfaction with the adjustable component that is indicated by the one or more particular inputs (See at least ¶ 33, “comfort model component 116 can be an explicitly and/or implicitly trained machine learning component trained to determine and/or infer level of occupant comfort and can determine and/or infer adjustments to environment of the vehicle to facilitate occupant comfort.”), (See at least ¶ 42, “FIGS. 7 and 8 illustrate example architectures that facilitate training comfort model(s) and vehicle facility adjustment in accordance with embodiments described herein. A continuous comfort index rather than conventional notion of simplistic comfort/un-comfort is in more accordance with nature of a human's feeling regarding comfort. A continuous comfort index allows for a better occupant experience by allowing for improving upon degree of comfort. For example, the system 100 can suggest adjusting the air conditioning (AC) from 28C to 26C in order to improve one's comfort index from 0.8 to 0.9”); and 
using the particular value that reflects the likely level of user satisfaction with the adjustable component to (i) automatically propose a design change to the adjustable component to improve the user satisfaction (See at least ¶ 25, “The subject disclosure is directed to computer processing systems, computer-implemented methods, apparatus and/or computer program products that facilitate efficiently and automatically ( e.g., without direct human involvement) regulating vehicle environmental conditions utilizing machine learning to help achieve occupant comfort”), or (ii) automatically suggest a further adjustment to the configuration of the adjustable component to improve the user satisfaction (See at least ¶ 39, “Based on the inference or determination, the comfort model component can direct the comfort controller component 120 to adjust environmental conditions ( e.g., seat position, seat temperature, blower intensity, zone temperature, zone moisture level, zone noise level, music volume, zone lighting, massage, window tint, visor position, heads-up display, entertainment, wireless signal strength, video, entertainment choices, headset volume, display features, etc.) in respective zones to facilitate occupant comfort in each zone… The system 100 can continually monitor occupant state, context and comfort levels and dynamically adjust environmental conditions. For instance, if the rear passengers fall asleep, the comfort controller component 120 can raise temperature in the rear, reduce lighting, reduce volume of music, decline seats, etc. to facilitate sound sleeping comfort.”), (The examiner interprets further adjustment to the configuration of the adjustable component equivalent to dynamically adjust environmental conditions so the systems are continuously further adjusting to improve the user satisfaction).

Regarding claim 10, Chen discloses the medium of claim 9, wherein the adjustable component is a car seat (See at least ¶ 39, “the comfort model component can direct the comfort controller component 120 to adjust environmental conditions e.g., seat position, seat temperature…the comfort controller component 120 can adjust each zone respectively to facilitate occupant comfort, e.g., configure seat positions based passenger preferences and context”).

Regarding claim 11, Chen discloses the medium of claim 9, wherein the model is trained to output the given value further based on sensor data that is collected about the user (See at least ¶ 39, “The system 100 can continually monitor occupant state, context and comfort levels and dynamically adjust environmental conditions. For instance, if the rear passengers fall asleep, the comfort controller component 120 can raise temperature in the rear, reduce lighting, reduce volume of music, decline seats, etc. to facilitate sound sleeping comfort”), (See at least ¶ 41, “data collected from body sensors can indicate an occupant's current body condition which can impact his/her feelings in connection with driving contextual parameters. The system 100 can factor such contextual data ( e.g., prior and current state and/or context) to adjust vehicle environmental conditions to facilitate comfort”).

Regarding claim 12, Chen discloses the medium of claim 9, wherein the operations comprise providing a representation of the further adjustment to the user (See at least ¶ 34, “The comfort model component 116, based on the analyses, can output one or more recommendations that can be utilized by the comfort controller component 120 to adjust environmental conditions of the vehicle to facilitate achieving occupant comfort. For example, the comfort model component 116, based on occupant context information regarding just completing hot yoga, having elevated body temperature, being under some stress and in a slight rush, can generate an inference that the occupant will need a cooler cabin temperature than normal in order to be quickly cooled down and feel comfortable”), (The examiner interprets a providing representation equivalent to generate an inference. There is not definition in the specification about what type of representation the applicant refers to. Under a broadest reasonable interpretation, words of the claim must be given their plain meaning).

Regarding claim 13, Chen discloses the medium of claim 9, wherein the operations comprise automatically adjusting the configuration of the adjustable component using the further adjustment (See at least ¶ 39, “Based on the inference or determination, the comfort model component can direct the comfort controller component 120 to adjust environmental conditions ( e.g., seat position, seat temperature, blower intensity, zone temperature, zone moisture level, zone noise level, music volume, zone lighting, massage, window tint, visor position, heads-up display, entertainment, wireless signal strength, video, entertainment choices, headset volume, display features, etc.) in respective zones to facilitate occupant comfort in each zone… The system 100 can continually monitor occupant state, context and comfort levels and dynamically adjust environmental conditions. For instance, if the rear passengers fall asleep, the comfort controller component 120 can raise temperature in the rear, reduce lighting, reduce volume of music, decline seats, etc. to facilitate sound sleeping comfort.”), (The examiner interprets further adjustment to the configuration of the adjustable component equivalent to dynamically adjust environmental conditions so the systems are continuously further adjusting to improve the user satisfaction).

Regarding claim 14, Chen discloses the medium of claim 9, wherein the further adjustment is suggested in real time to the user providing the one or more particular inputs (See at least ¶ 42, “A conventional comfort/ un-comfort based approach cannot accomplish such real-time automated refinement to facilitate occupant comfort.”), (The examiner notes that the adjustment is suggested in real time is found, either expressly or inherently described in the prior art).

Regarding claim 15, Chen discloses the medium of claim 9, wherein the design change is automatically proposed using a generative design process (See at least ¶ 25, “The subject disclosure is directed to computer processing systems, computer-implemented methods, apparatus and/or computer program products that facilitate efficiently and automatically ( e.g., without direct human involvement) regulating vehicle environmental conditions utilizing machine learning to help achieve occupant comfort”), (The examiner interprets a generative design process equivalent to the adjustment of component’s features in a vehicle to provide comfort. There is not definition in the specification about what a generative design process is. Under a broadest reasonable interpretation, words of the claim must be given their plain meaning).

Regarding claim 16, Chen discloses a system comprising: one or more processing devices; and one or more storage devices storing instructions that are executable by the one or more processing devices to perform operations comprising: 
determining that a user has provided one or more particular inputs to adjust a configuration of an adjustable component (See at least ¶ 38, “The pattern recognition component 302 can be employed to identify occupants, collect facial expression information that can be analyzed by the comfort model component 116 to assess state of occupant(s), e.g., tired, hot, cold, sleepy, alert, sad, happy, nervous, stressed, etc. Based on such determination or inference, the comfort model component 116 can generate recommendations to the comfort controller component 120 to adjust vehicle environment”) (See at least ¶ 39, “The system 100 can continually monitor occupant state, context and comfort levels and dynamically adjust environmental conditions. For instance, if the rear passengers fall asleep, the comfort controller component 120 can raise temperature in the rear, reduce lighting, reduce volume of music, decline seats, etc. to facilitate sound sleeping comfort”), (See at least ¶ 41, “data collected from body sensors can indicate an occupant's current body condition which can impact his/her feelings in connection with driving contextual parameters. The system 100 can factor such contextual data ( e.g., prior and current state and/or context) to adjust vehicle environmental conditions to facilitate comfort”), (the examiner interprets one or more particular inputs equivalent to monitor occupant state).
(See at least ¶ 52, “At 1306 the sensed information and occupant context information are analyzed using a trained machine learning system (e.g., comfort model component 116).”), (See at least fig 7, ¶ 43, “With reference to FIG. 7, an architecture 700 for training a comfort model 710 is shown. Body and contextual sensors data 710 and driver's actions data regarding car facilities with pre and post facility status 712 are utilized to construct training samples 714. Thereafter, a build 716 is performed to generate a comfort inference model 718 using traditional machine learning”), is trained to output a given value that reflects a likely level of user satisfaction with the adjustable component that is indicated by the given inputs (See at least ¶ 53, “At 1308 a determination is made regarding whether or not the occupant is comfortable. For example, a comfort index can be utilized to assess whether the occupant is comfortable or if comfort can be improved upon”); 
receiving, from the machine learning-trained model, a particular value that reflects the likely level of user satisfaction with the adjustable component that is indicated by the one or more particular inputs (See at least ¶ 33, “comfort model component 116 can be an explicitly and/or implicitly trained machine learning component trained to determine and/or infer level of occupant comfort and can determine and/or infer adjustments to environment of the vehicle to facilitate occupant comfort.”), (See at least ¶ 42, “FIGS. 7 and 8 illustrate example architectures that facilitate training comfort model(s) and vehicle facility adjustment in accordance with embodiments described herein. A continuous comfort index rather than conventional notion of simplistic comfort/un-comfort is in more accordance with nature of a human's feeling regarding comfort. A continuous comfort index allows for a better occupant experience by allowing for improving upon degree of comfort. For example, the system 100 can suggest adjusting the air conditioning (AC) from 28C to 26C in order to improve one's comfort index from 0.8 to 0.9”); and 
using the particular value that reflects the likely level of user satisfaction with the adjustable component to (i) automatically propose a design change to the adjustable component to improve the user satisfaction (See at least ¶ 25, “The subject disclosure is directed to computer processing systems, computer-implemented methods, apparatus and/or computer program products that facilitate efficiently and automatically ( e.g., without direct human involvement) regulating vehicle environmental conditions utilizing machine learning to help achieve occupant comfort”), or (ii) automatically suggest a further adjustment to the configuration of the adjustable component to improve the user satisfaction (See at least ¶ 39, “Based on the inference or determination, the comfort model component can direct the comfort controller component 120 to adjust environmental conditions ( e.g., seat position, seat temperature, blower intensity, zone temperature, zone moisture level, zone noise level, music volume, zone lighting, massage, window tint, visor position, heads-up display, entertainment, wireless signal strength, video, entertainment choices, headset volume, display features, etc.) in respective zones to facilitate occupant comfort in each zone… The system 100 can continually monitor occupant state, context and comfort levels and dynamically adjust environmental conditions. For instance, if the rear passengers fall asleep, the comfort controller component 120 can raise temperature in the rear, reduce lighting, reduce volume of music, decline seats, etc. to facilitate sound sleeping comfort.”), (The examiner interprets further adjustment to the configuration of the adjustable component equivalent to dynamically adjust environmental conditions so the systems are continuously further adjusting to improve the user satisfaction).

Regarding claim 17, Chen discloses the system of claim 16, wherein the adjustable component is a car seat (See at least ¶ 39, “the comfort model component can direct the comfort controller component 120 to adjust environmental conditions e.g., seat position, seat temperature…the comfort controller component 120 can adjust each zone respectively to facilitate occupant comfort, e.g., configure seat positions based passenger preferences and context”).

Regarding claim 18, Chen discloses the system of claim 16, wherein the model is trained to output the given value further based on sensor data that is collected about the user (See at least ¶ 39, “The system 100 can continually monitor occupant state, context and comfort levels and dynamically adjust environmental conditions. For instance, if the rear passengers fall asleep, the comfort controller component 120 can raise temperature in the rear, reduce lighting, reduce volume of music, decline seats, etc. to facilitate sound sleeping comfort”), (See at least ¶ 41, “data collected from body sensors can indicate an occupant's current body condition which can impact his/her feelings in connection with driving contextual parameters. The system 100 can factor such contextual data ( e.g., prior and current state and/or context) to adjust vehicle environmental conditions to facilitate comfort”).

Regarding claim 19, Chen discloses the system of claim 16, wherein the operations comprise providing a representation of the further adjustment to the user (See at least ¶ 34, “The comfort model component 116, based on the analyses, can output one or more recommendations that can be utilized by the comfort controller component 120 to adjust environmental conditions of the vehicle to facilitate achieving occupant comfort. For example, the comfort model component 116, based on occupant context information regarding just completing hot yoga, having elevated body temperature, being under some stress and in a slight rush, can generate an inference that the occupant will need a cooler cabin temperature than normal in order to be quickly cooled down and feel comfortable”), (The examiner interprets a providing representation equivalent to generate an inference. There is not definition in the specification about what type of representation the applicant refers to. Under a broadest reasonable interpretation, words of the claim must be given their plain meaning).

Regarding claim 20, Chen discloses the system of claim 16, wherein the operations comprise automatically adjusting the configuration of the adjustable component using the further adjustment (See at least ¶ 39, “Based on the inference or determination, the comfort model component can direct the comfort controller component 120 to adjust environmental conditions ( e.g., seat position, seat temperature, blower intensity, zone temperature, zone moisture level, zone noise level, music volume, zone lighting, massage, window tint, visor position, heads-up display, entertainment, wireless signal strength, video, entertainment choices, headset volume, display features, etc.) in respective zones to facilitate occupant comfort in each zone… The system 100 can continually monitor occupant state, context and comfort levels and dynamically adjust environmental conditions. For instance, if the rear passengers fall asleep, the comfort controller component 120 can raise temperature in the rear, reduce lighting, reduce volume of music, decline seats, etc. to facilitate sound sleeping comfort.”), (The examiner interprets further adjustment to the configuration of the adjustable component equivalent to dynamically adjust environmental conditions so the systems are continuously further adjusting to improve the user satisfaction).

Regarding claim 21, Chen discloses the system of claim 16, wherein the further adjustment is suggested in real time to the user providing the one or more particular inputs (See at least ¶ 42, “A conventional comfort/ un-comfort based approach cannot accomplish such real-time automated refinement to facilitate occupant comfort.”), (The examiner notes that the adjustment is suggested in real time is found, either expressly or inherently described in the prior art).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A MARTINEZ BORRERO whose email is luis.martinezborrero@uspto.gov and telephone number is (571)272-4577.  The examiner can normally be reached on M-F 8:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUNTER LONSBERRY can be reached on (571)272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or 

/LUIS A MARTINEZ BORRERO/Examiner, Art Unit 3665